HOLMAN, J.
This is a companion case to Eleanor Walls v. Clark, 252 Or 414, 449 P2d 141, decided this day. The only difference in the eases is that this one was tried without a jury and the plaintiff was the operator of the vehicle in which plaintiff in the other case was riding. Plaintiff received a judgment against the defendants Wells but not against the Clarks who were absolved of culpability. The Wells appealed.
Exactly the same questions were raised in this case as were disposed of in the companion case except there were no questions regarding instructions because there was no jury. The evidence was substantially the same and we, therefore, similarly dispose of the same questions here.
 In one respect the evidence in this case was not quite as clear as that in the companion case. There was no testimony that anyone saw the vehicle driven by Mary Wells, after her passing motion, go back into the line of traffic moving easterly toward Pendleton. However, Mrs. Wells did not end up in the ditch nor was there any collision between her vehicle and the approaching truck. Therefore, the inference can be drawn that she got back into the line of traffic moving easterly as there was no other place for her to go. The evidence of traffic congestion and the slowing and stopping of the cars ahead of those involved in the accident immediately after' Mrs. Wells’ passing movement was sufficient to support the inference that her movement into the easterly' lane of traffic caused the accident. ...
The judgment of the trial court is affirmed.